March 17, 1917. The opinion of the Court was delivered by
Elijah C. Metz was, at the time of his death, in possession of about 200 acres of land. He left surviving him five children. The plaintiffs, four of them, brought this action for partition, setting up a deed signed by Elijah C. Metz, in 1882, to his five children, the plaintiffs and the defendant, Daisy A. Metz. Daisy A. Metz, one of the defendants, was his daughter, and Jacob Metz and Oliver Metz were her children. The defendants set up title in themselves and Jesse U. Metz, under the will of Elijah C. Metz. The defendants denied that the "home place" of 200 acres was included in the deed of 1882, but that, even if it was included, the deed was never delivered and the title did not pass under that deed. The case has been treated throughout as an equity case, and issues were framed for a jury, as *Page 517 
follows: (1) Is the property sought to be conveyed by the will of Elijah C. Metz a part of the property embraced and described in the deed executed by Elijah C. Metz, dated September 4, 1882, recorded in the office of the Clerk of Lexington county, in deed Book DD, at pages 517 and 518? (2) Was the said deed, dated September 4, 1882, delivered? To both of these questions the jury answered "No." A motion was made by plaintiffs to set aside the verdict. The trial Judge set aside the answer as to the second question and ordered a new trial, as to the question. As to the first question, he refused to set it aside. From the refusal to set aside the verdict as to the first question, the plaintiffs appealed.
Ordinarily, an order granting a new trial, unless for error of law, is not appealable; but in this case the plaintiffs claimed under the deed of 1882, and the defendant, under the will of Elijah C. Metz. The only contest as to the will was that the testator did not own property because he had conveyed it by deed of 1882. If the deed of 1882 did not include the home place, then the plaintiffs' case fails, and, when a judgment based upon that verdict is rendered, the plaintiffs' case fails, and it makes no difference, so far as this case is concerned, whether the deed was delivered or not. If that judgment is affirmed, the judgment appealed from is a final determination of the case.
There are 19 exceptions, but they may be grouped under six questions:
1. Was it competent to ask witnesses, "Was the home place within the description of the deed?" The presiding Judge told the witnesses they could describe the land and point it out on the plat, but they could not answer yes or no, as that was a question for the jury. In this there was no error, but the witnesses answered the question, anyway, and it was not stricken out. The exceptions that raise this question cannot be sustained. *Page 518 
2. Were the will and separate deeds of E.C. Metz to his children admissible? They were. The will was alleged in the complaint and set up in the answer as the source of defendants' title. The defendants set up title in themselves under the will of Elijah C. Metz. Elijah C. Metz had been in possession of the land more than 30 years. These deeds tended to show the character of the possession of Elijah C. Metz, and also had a bearing on the second question, as to the delivery of the deed and the acquiescence of the plaintiffs in their father's ownership.
3. The conversations testified to were in the presence of the plaintiff and affected the question in the same way. It is not clear from the record that the plaintiffs were present at one of the conversations, but there was no objection on that ground.
4. The appellants claim that this is an equity case and this Court can pass on the facts. The defendants claimed title; that raised a purely legal issue that should first have been tried by a jury. See Capell v. Moses, 36 S.C. 559,15 S.E. 711. This is a leading case and cited in many cases since. No question has been raised as to the form of trial. It is sufficient to say that this Court has no jurisdiction to review the facts.
5. The appellant claims that a verdict should have been directed and set aside when rendered. There was abundant evidence to carry the case to the jury and to sustain its finding.
6. The appellant complains that the presiding Judge held that there was an ambiguity. The construction of a deed is a question of law for the Court, and not a charge on the facts. Even with the plat the adjacent proprietors were uncertain. The plat called for Shealy and Lowman. There is nothing to show where Shealy's land stops and Lowman's land begins. The deed says "south by Jesse M. Shealy and others." Only one adjacent proprietor besides Shealy would not have filled the description. *Page 519 
The only other adjacent proprietor was the land of the grantor.
The judgment in accordance with the verdict is affirmed. and the complaint dismissed.